Exhibit 99.1 PRIMERICA REPORTS SECOND QUARTER 2012 RESULTS Life insurance licensed sales force increased to 90,868 23% increase in net income to $46.2 million; Diluted EPS of $0.72 up 46%; Diluted operating EPS of $0.71 up 40% 13.9% net income return on stockholders’ equity; 14.8% net operating income return on adjusted stockholders’ equity 44% increase in Term Life pre-tax income $150 million share repurchase from Warburg Pincus in April $375 million inaugural debt offering in July Duluth, GA, August 7, 2012 – Primerica, Inc. (NYSE: PRI) announced today financial results for the second quarter ended June 30, 2012.Total revenues were $300.5 million in the second quarter of 2012 and net income was $46.2 million, or $0.72 per diluted share.Operating revenues increased by 8% to $296.2 million in the second quarter of 2012, compared with $273.1 million in the second quarter of 2011.Net operating income grew by 18% to $45.5 million, or $0.71 per diluted share, in the second quarter of 2012, compared with $38.6 million, or $0.51 per diluted share, in the second quarter of 2011.The year-over-year trends reflect strong performance in the Term Life segment and the impact of our share repurchases as well ashigher prior year insurance and operating expenses.Net operating income return on adjusted stockholders’ equity (ROAE) was 14.8% (13.9% on a net income and stockholders’ equity basis) for the quarter ended June 30, 2012, the highest since becoming a public company in 2010. Rick Williams, Chairman of the Board and Co-Chief Executive Officer said, “Our 18% increase in net operating income in the second quarter and share repurchases drove a 40% increase in net operating earnings per diluted share and increased net operating return on adjusted stockholders equity to 14.8% from 11.6% in the year ago period.Our simple products and disciplined approach to business enhancements and capital management will continue to provide opportunities for strong long-term results.” 1 John Addison, Chairman of Primerica Distribution and Co-Chief Executive Officer said, “Sales force distribution development showed strength this quarter with the size of our life licensed sales force growing and our focus on licensing resulting in a 21% increase in new life insurance licenses. Our Investment and Savings Products sales also grew 5% in the second quarter as we continued to demonstrate the power of our large scale distribution model by producing over $100 million of fixed indexed annuity sales in the first full quarter the product was offered.” Distribution Results ● The size of our life-licensed insurance sales force grew to 90,868 at June 30, 2012 from 90,519 at June 30, 2011 and 89,651 at March 31, 2012.Sales force growth was driven by 9,786 new life licenses in the second quarter of 2012, a 21% increase from the second quarter of 2011 and a 28% increase from the first quarter of 2012.Recruiting of new representatives in the second quarter of 2012 declined 25% to 48,976 compared with the second quarter of 2011 and was down 16% from the first quarter of 2012 largely reflecting the strong focus on getting new representatives through the licensing process.Recruiting in the second quarter of 2011 also benefited from the post-convention recruiting surge in June and July of 2011. ● Term life insurance policies issued increased slightly to 60,583 in the second quarter of 2012, compared with the year ago period.Sequentially, term life insurance policies issued increased 8% compared with the first quarter of 2012, largely reflecting typical seasonality.Term Life net premium revenue increased 28% to $138.3 million in the second quarter of 2012, compared with the second quarter a year ago and increased by 8% from the first quarter as we continue to build the Term Life book of business. ● Investment and Savings Products sales grew 5% to $1.19 billion in the second quarter of 2012 from the year ago quarter primarily as a result of sales growth in our recently launched fixed indexed annuity and managed account products. Total sales levels were consistent with the first quarter of 2012.Client asset values at June 30, 2012 declined 2% to $35.29 billion relative to a year ago and declined 3% compared with March 31, 2012, primarily reflecting market conditions in the U.S. and Canada. 2 Segment Results Primerica operates in two primary business segments: Term Life Insurance and Investment and Savings Products, and has a third segment, Corporate and Other Distributed Products.Results for the segments are shown below. Actual Operating (1) Q2 2012 Q2 2011(2) % Change Q2 2012 Q2 2011(2) % Change Revenues: ($ in thousands) ($ in thousands) Term Life Insurance $ $ 24
